DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		   	STATUS OF APPICATION
This corrected NOA is being submitted to remedy the fact that original claim 1 (which was cancelled in 7/3/2019 amendment) was mistakenly allowed. Original claim 1 is cancelled and claims 2-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharon Du on 1/27/2021.
The application has been amended as follows: 
	Claim 2 (currently amended): A system for multiplexed analysis of a target analyte, the system comprising:
 a cartridge, wherein the cartridge comprises: 
a metering stack configured to receive and distribute the target analyte along a first channel, wherein the first channel has a bottom that comprises a porous or mesh material;
 an assay stack comprising at least one assay component, each assay component comprising one or more assay pads for performing an assay on the target analyte or a portion thereof; and 
 only when the cartridge is in an uncompressed state, the porous or mesh material of the first channel permitting the target analyte to flow from the metering stack to the assay stack upon the metering stack coming into contact with the assay stack, and 
an assay reader, wherein the assay reader comprises: 
a region configured to receive the cartridge; 
a compression mechanism configured to bring the assay stack and metering stack into contact when or after the cartridge is inserted into the region after collection of the target analyte, thereby causing two or more assay reactions to start within the cartridge; and
 a detection system for detecting a signal change caused by the two or more assay reactions.
Claim 20 (currently amended): An analyte analysis system, the system comprising: 
a cartridge, wherein the cartridge comprises:
 a metering stack comprising a first channel, wherein the first channel comprises a porous or mesh material and one or more venting holes; 
an assay stack comprising one or more assay pads, at least one of the assay pads comprising a reagent for performing an assay; and 
a spacing mechanism positioning the metering stack and the assay stack apart from each other only when in an uncompressed state and allowing the metering stack ;
 an assay reader, wherein the assay reader comprises a chamber configured to receive the cartridge; 
a compression mechanism configured to compress the cartridge when or after the cartridge is inserted into the chamber after collection of the target analyte, thereby causing two or more assay reactions to start within the cartridge; and
 a detection system for detecting a signal change caused by the two or more assay reactions.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Briman (US PGPub 2014/0138260) discloses a cartridge for conducting diagnostic assays. The cartridge consists of an assembly of components that are easily assembled. The cartridge provides means for receiving a patient sample, precisely controlling fluid introduction, onboard storage of assay fluid and conducting different assay protocols and detection of a plurality of analytes (see abstract). In addition, Briman teaches that a biological sample is obtained from a patient. Then the sample chamber of the cartridge is filed with said sample. The cartridge is docked into a reader module that is capable of electro-mechanical functions. Through the application of pressure via pumps with venting valves to inlets on the cartridge assembly, the reader 
In addition, Shaikh et al teaches a microfluidic flow cell subassembly, which may be assembled into a flow cell having fluidic connections outside of the main substrate, is described for encapsulating a sample to allow for subsequent controlled delivery of reagents to the sample, such as multiplexed in situ biomarker staining and analysis (see abstract). Furthermore, Shaikh et al teaches that the microfluidic subassembly comprises a stacked planar assembly comprising an adherent layer, substrate layer and a gasket and wherein each layer is adhered to one another and the adherent layer and the gasket layer extend beyond the extents of the substrate layer. The subassembly further comprises at least one fluidic port positioned outside the boundaries of the substrate layer (see Col. 2, lines 7-15).  In addition, the gasket is designed to be compressed by at least 5 µm and no more than 30 µm. In other embodiments, the compression distance is designed to be at least 5 µm but the maximum distance may be up to 200 µm if the compression does not deform the gasket. As represented to make a robust seal between the gasket and fluidic connector, it is desirable that the gasket be compressed by a distance greater than the surface roughness/variation of the 
However, neither Briman nor Shaikh et al teaches or fairly suggests a system for multiplexed analysis of a target analyte, the system comprising a spacing mechanism providing a separation between the metering stack and the assay stack that prevents the target analyte from flowing from the metering stack into the assay stack only when the cartridge is in an uncompressed state, the porous or mesh material of the first channel permitting the target analyte to flow from the metering stack to the assay stack upon the metering stack coming into contact with the assay stack, a compression mechanism configured to bring the assay stack and metering stack into contact when or after the cartridge is inserted into the region after collection of the target analyte, thereby causing two or more assay reactions to start within the cartridge; and
a detection system for detecting a signal change caused by the two or more assay reactions (as claimed in claims 1 and 20). In addition, neither Briman nor Shaikh et al teaches or fairly suggests a method of performing a plurality of assays, the method comprising inserting the cartridge into an assay reader, thereby compressing the cartridge to expose at least one component of the target analyte stored in a first channel to a plurality of assay pads in the cartridge simultaneously to cause a plurality of assay reactions (as claimed in claim 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797